Slip Op. 00 - 21

            UNITED STATES COURT OF INTERNATIONAL TRADE

- - - - - - - - - - - - - - - - - - - - x
CRESCENT FOUNDRY CO. PVT. LTD. et al.,
                                        :
                          Plaintiffs,
                                        :
                 v.                       Court No. 95-09-01239
                                        :
UNITED STATES,                          :

                          Defendant.    :
- - - - - - - - - - - - - - - - - - - - x

                          Memorandum & Order

[Upon plaintiffs' motion, case remanded again
 to the International Trade Administration.]

                                             Dated: February 18, 2000


     Cameron & Hornbostel LLP (Dennis James, Jr.) for the plain-
tiffs.


          AQUILINO, Judge:   The background of this case, which

arises out of Certain Iron-Metal Castings From India: Final Re-

sults of Countervailing Duty Administrative Review, 60 Fed.Reg.

44,849 (Aug. 29, 1995), is set forth sub nom. Crescent Foundry

Co. Pvt. Ltd. v. United States, 20 CIT 1469, 951 F.Supp. 252

(1996), remand results aff'd, 21 CIT    , 969 F.Supp. 1341

(1997), aff'd in part, rev'd in part, 168 F.3d 1322 (Fed.Cir.

1998), familiarity with which is presumed.    In conformity with

the mandate of the court of appeals, which was spelled out in

its lead decision in Kajaria Iron Castings Pvt. Ltd. v. United

States, 156 F.3d 1163 (Fed.Cir. 1998), raising identical issues

from another period of administrative review, Senior Judge Di-
Court No. 95-09-01239                                         Page 2


Carlo remanded1 the case again to the International Trade Admin-
istration, U.S. Department of Commerce ("ITA") on the grounds

that its
     methodology double counted the subsidies the [plain-
     tiffs] received from the CCS over-rebates, by counter-
     vailing both the over-rebates and the section 80HHC
     deduction attributable to those over-rebates

and that its

     decision to countervail the portion of the section 80-
     HHC deduction attributable to the IPRS rebates on non-
     subject castings [was] beyond its statutory authority.

156 F.3d at 1180.


            During the period under administrative review, the in-

come-tax deduction, an International Price Reimbursement Scheme

("IPRS"), and a Cash Compensatory Support ("CCS") program were in
effect in India.    According to the record at bar, section 80HHC

of the tax law2 of that land permitted deduction from taxable in-

come of profits derived from exports of merchandise. Simply stated,

IPRS reimbursed Indian producers for difference in price between

domestic pig iron and that available for less on the world market.

CCS rebated indirect taxes and import duties and charges borne by

inputs physically incorporated into export product.   A producer

     1
       His order per Crescent Foundry Co. Pvt. Ltd. v. United
States, 22 CIT    , Slip Op. 99-5 (Jan. 8, 1999), granted leave
to return to court to contest the results thereof. The ITA's
Corrected Final Results of Redetermination on Remand have been
duly docketed herein, and the plaintiffs have filed comments on
them, along with a motion for oral argument. The latter is here-
by denied, given the quality of their written submission and the
lack of any response by other parties.
     2
         See Corrected Final Results, Appendix 1.
Court No. 95-09-01239                                        Page 3


received the latter upon export, calculated as a percentage of the

invoice price of the goods.   To the extent the ITA came to con-

clude that such rebates exceeded the total amount of such charges
upon those inputs, it treated the excess (the "over-rebate") as

a countervailable subsidy.    Because income from exports included

IPRS grants and CCS rebates, those benefits had an impact on the

deductions pursuant to §80HHC.


          In Kajaria Iron Castings Pvt. Ltd. v. United States,

23 CIT    , Slip Op. 00-20 (Feb. 18, 2000), this court was con-

strained to conclude that the ITA's Corrected Final Results of

Redetermination on Remand filed therein were not yet in conform-
ity with the foregoing mandate of the Federal Circuit, whereupon

that case was remanded to the agency for further reconsideration.


          Since the Corrected Final Results filed herein are

based upon the same reasoning, the same relief is necessary.

Hence, for the reasons stated in Slip Op. 00-20 in Kajaria, this

case is hereby remanded to the ITA for recalculation of the net

subsidies to the plaintiffs under §80HHC, using a methodology

that complies with the mandate of the court of appeals, elimi-

nating both IPRS grants and the double-counting of the CCS over-

rebates in a manner not inconsistent with that court's opinion.


          The defendant may have 90 days to complete said recal-

culation and to report the results thereof to this court, where-
Court No. 95-09-01239                                      Page 4


upon the parties may file written comment(s) thereon within 30

days, with any reply thereto submitted within 15 days thereafter.

          So ordered.
Dated: New York, New York
       February 18, 2000

                               ________________________________
                                             Judge